Citation Nr: 1760681	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from March 1964 to March 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2014, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on August 21, 2014.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left ear hearing loss neither began during, nor was otherwise caused by his military service, to include any noise exposure therein, and it was not diagnosed within a year of separation from service.  No medical professional has linked the left ear hearing loss to the Veteran's military noise exposure.

2.  The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided a VA examination and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Left Ear Hearing Loss

The Veteran filed his service connection claim for bilateral hearing loss in October 2012.  In an August 2013 rating decision, he was granted service connection for right ear hearing loss, but service connection for his left ear hearing loss was denied.  He asserts that his left ear hearing loss is also due to his active service as his ears were exposed to the same military noise exposure.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his service in the Republic of Vietnam.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

The Veteran's STRs show that at his entrance examination in December 1963, he denied having any ear trouble.  The results of audiological testing at the Veteran's enlistment examination in December 1963 were (after ASA standards are converted to ISO-ANSI standards for the 1963 test):




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
10
15
20

At his separation examination in February 1968, he continued to deny having any ear trouble.  The results of audiological testing at the Veteran's separation examination in February 1968 were:  




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-5
-5
5
15

As such, the Veteran's STRs do not show any deterioration in his left ear hearing acuity between his entrance examination in December 1963 and his separation examination in February 1968.  Even if the February 1968 audiological examination used ASA standards, then after ASA standards are converted to ISO-ANSI standards, the results of the audiological examination were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
15
20

Accordingly, his left ear hearing acuity still does not show any deterioration regardless if ASA or ISO-ANSI standards were used.

The Veteran's medical records after his active service do not reveal any treatment for a hearing disorder. 

In July 2013, the Veteran was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  Audiological testing showed:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
45
45

The Veteran had a Maryland CNC of 100 percent in the left ear.  The examiner opined that the Veteran's left ear hearing loss was less likely than not caused by or a result of his active service.  The examiner reported that the Veteran had normal hearing during his active service with no significant threshold shifts.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion, as it is consistent with the Veteran's STRs and findings at the VA examinations.  Additionally, this opinion has not been challenged or undermined by any medical opinion.

In addition, the Veteran has not submitted any evidence, beyond his own assertions, supporting his contention that his left ear hearing loss was due to his active service.

Consideration has been given to the Veteran's assertion that his left ear hearing loss was due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiological testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing in his left ear, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the Veteran's statements alone are insufficient to establish left ear hearing loss for VA purposes, or to relate it to his military service.

The Veteran is considered competent to describe symptoms of left ear hearing loss.  Here, the Veteran has generally stated that his left ear hearing loss was due to his active service as his right ear hearing loss was found to be service connected.  However, audiological testing at his entrance and separation examinations did not show any hearing deficit or even any significant threshold shifts.  Furthermore, the claims file does not show treatment for hearing loss until the Veteran's VA examination, which was more than four decades after his active service.  As such, the evidence weighs strongly against linking his left ear hearing loss to his military service.  

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.

Tinnitus

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  As discussed above, noise exposure has been conceded as noise exposure is consistent with his service in the Republic of Vietnam.  In his October 2012 application, the Veteran credibly reported that he had a ringing in his ears as long as he can remember.  He credibly reported that he did not have noise exposure after his active service.  The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


